


110 HR 5513 IH: Stop Adolescent Smoking Without

U.S. House of Representatives
2008-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5513
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2008
			Mrs. Blackburn (for
			 herself, Mrs. Schmidt,
			 Mr. Shadegg,
			 Mr. Feeney,
			 Mr. Franks of Arizona,
			 Mr. Coble,
			 Ms. Fallin,
			 Mr. Sessions, and
			 Mr. McHenry) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To reduce youth usage of tobacco products, to enhance
		  State efforts to eliminate retail sales of tobacco products to minors, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Adolescent Smoking Without
			 Excessive Bureaucracy Act of 2008.
		2.Youth compliance
			 target and enforcement
			(a)AmendmentSection 1926 of the Public Health Service
			 Act (42 U.S.C. 300x–26) is amended to read as follows:
				
					1926.Strengthening
				State laws relating to tobacco product sales to individuals under the age of
				18
						(a)Relevant
				law
							(1)In
				generalSubject to paragraph (2), for fiscal year 2010 and
				subsequent fiscal years, the Secretary may make a grant under section 1921 only
				if the State involved has in effect a law providing that—
								(A)it is unlawful for
				any manufacturer, retailer, or distributor of tobacco products to sell or
				distribute any such product to any individual under 18 years of age;
								(B)it is unlawful for
				an individual under 18 years of age—
									(i)to
				purchase or attempt to purchase, or receive or attempt to receive, a tobacco
				product; or
									(ii)to possess or
				attempt to possess a tobacco product in a public place;
									(C)a law enforcement
				agency, upon determining that an individual under 18 years of age allegedly
				purchased or received a tobacco product, or allegedly possessed a tobacco
				product in a public place, shall notify the individual’s parent or parents,
				custodian, or guardian (if the name and address of a parent, guardian, or
				custodian is reasonably ascertainable);
								(D)within 180 days after the effective date of
				such State law, any person engaged in the business of distributing tobacco
				products at retail shall implement a program—
									(i)to
				notify each employee employed by that person who distributes tobacco products
				that State law prohibits the sale or distribution of tobacco products to any
				individual under 18 years of age and the purchase or receipt, or possession in
				a public place, of tobacco products by any such individual; and
									(ii)to ensure
				compliance with such law;
									(E)an employer shall
				not be in violation of the prohibition described in subparagraph (A) if such
				employer—
									(i)relies upon proof
				of age that appeared on its face to be valid; or
									(ii)implements a
				program in accordance with subparagraph (D); and
									(F)an individual who
				violates the prohibition described in subparagraph (B) may be liable for a
				civil monetary penalty and may be required to perform community service.
								(2)Delayed
				applicability for certain statesIn the case of a State whose
				legislature does not convene a regular session in fiscal year 2010, and in the
				case of a State whose legislature does not convene a regular session in fiscal
				year 2011, the requirement described in paragraph (1) as a condition of a
				receipt of a grant under section 1921 shall apply only for fiscal year 2012 and
				subsequent fiscal years.
							(b)State goals for
				noncomplianceBeginning with respect to the first applicable
				fiscal year, a funding agreement for a grant under section 1921 is that the
				State involved has established goals for reducing the rate of retailer
				violations of the law described in subsection (a), as determined through
				annual, random, unannounced inspections described in subsection (c)(2)(A), so
				that the rate of such violations relative to the number of inspections does not
				exceed the following:
							(1)20 percent during
				fiscal year 2010.
							(2)19 percent during
				fiscal year 2011.
							(3)18 percent during
				fiscal year 2012.
							(4)17 percent during
				fiscal year 2013.
							(5)16 percent during
				fiscal year 2014.
							(6)15 percent during
				fiscal year 2015.
							(7)14 percent during
				fiscal year 2016.
							(8)13 percent during
				fiscal year 2017.
							(9)12 percent during
				fiscal year 2018.
							(10)11 percent during
				fiscal year 2019.
							(11)10 percent during
				fiscal year 2020 and each subsequent year.
							(c)Enforcement
							(1)In
				generalA funding agreement for a grant under section 1921 is
				that the State involved will enforce the law described in subsection (a) in a
				manner that can reasonably be expected to achieve the goals established
				pursuant to subsection (b) and reduce the extent to which tobacco products are
				available to individuals under 18 years of age.
							(2)Activities and
				reports regarding enforcementA funding agreement for a grant
				under section 1921 is that the State involved will—
								(A)annually conduct
				random, unannounced inspections to ensure compliance with the law described in
				subsection (a); and
								(B)annually submit to the Secretary a report
				describing—
									(i)the
				activities carried out by the State to enforce such law during the fiscal year
				preceding the fiscal year for which the State is seeking the grant;
									(ii)the extent of
				success the State has achieved in meeting the goals established pursuant to
				subsection (b) and in reducing the availability of tobacco products to
				individuals under 18 years of age; and
									(iii)the strategies
				to be utilized by the State for enforcing such law during the fiscal year for
				which the grant is sought.
									(3)Use of
				individuals under 18 years of age in inspectionsA funding
				agreement for a grant under section 1921 is that the State may engage an
				individual under 18 years of age to test compliance with the law described in
				subsection (a) only if—
								(A)the testing is
				conducted with the written consent of a parent or legal guardian of such
				individual; and
								(B)such individual
				acts under the direct supervision of the State during a random, unannounced
				inspection.
								(d)Use of State
				settlement proceedsA funding agreement for a grant under section
				1921 is that the State involved certifies to the Secretary that, with respect
				to the calendar year preceding the year in which the State is applying for such
				a grant, the State expended more than 10 percent of the funds paid to the State
				for such calendar year as part of the comprehensive settlement of November 1998
				(as referred to in section 1903(d)(3)(B)(i) of the Social Security Act) on
				health programs, tobacco control and cessation activities, or economic
				development for tobacco regions.
						(e)Noncompliance of
				state
							(1)Determination by
				SecretaryBefore making a grant under section 1921 to a State for
				any fiscal year, the Secretary shall make a determination of whether the State
				has maintained compliance with subsections (a), (b), (c), and (d).
							(2)Reduction of
				allotmentBeginning with
				respect to the first applicable fiscal year, if, after notice to the State and
				an opportunity for a hearing, the Secretary determines that the State is not in
				compliance with any of subsections (a), (b), or (c), the Secretary shall reduce
				the amount of the allotment under section 1921 for the State for the fiscal
				year involved by an amount equal to—
								(A)in the case of
				fiscal year 2010, 10 percent of the amount determined under section 1933 for
				the State for the fiscal year;
								(B)in the case of
				fiscal year 2011, 20 percent of the amount determined under section 1933 for
				the State for the fiscal year;
								(C)in the case of
				fiscal year 2012, 30 percent of the amount determined under section 1933 for
				the State for the fiscal year; and
								(D)in the case of
				fiscal year 2013 or any subsequent fiscal year, 40 percent of the amount
				determined under section 1933 for the State for the fiscal year.
								(3)Additional
				reductionBeginning with respect to the first applicable fiscal
				year, if the Secretary determines under paragraph (1) that the State is not in
				compliance with any of subsections (a), (b), or (c), and is not in compliance
				with subsection (d), the Secretary may reduce the amount of the allotment under
				section 1921 for the State for the fiscal year involved by an amount equal to
				10 percent of the amount determined under section 1933 for the State for such
				fiscal year. Such reduction shall be in addition to the reduction under
				paragraph (2).
							(f)Assistance in
				implementing programsIn order to assist States in establishing
				and implementing State laws described in subsection (a), the Secretary
				shall—
							(1)develop not later
				than January 1, 2009, and subsequently revise as appropriate, model legislative
				language; and
							(2)provide technical
				assistance and guidance in developing, enacting, and implementing such laws and
				in setting goals pursuant to subsection (b).
							(g)DefinitionIn
				this section, the term first applicable fiscal year means—
							(1)fiscal year 2012,
				in the case of any State described in subsection (a)(2); and
							(2)fiscal year 2010,
				in the case of any other
				State.
							.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by
			 subsection (a) shall apply with respect to the first applicable fiscal year and
			 each subsequent fiscal year. The provisions of section 1926 of the Public
			 Health Service Act (42 U.S.C. 300x–26), as in effect on the day before the date
			 of the enactment of this Act, shall apply with respect to fiscal years
			 preceding the first applicable fiscal year.
				(2)DefinitionIn
			 this subsection, the term first applicable fiscal year has the
			 meaning given such term in subsection (g) of section 1926 of the Public Health
			 Service Act (42 U.S.C. 300x–26), as amended by subsection (a) of this
			 section.
				3.Public disclosure
			 of ingredientsSection 7 of
			 the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1335a) is
			 amended—
			(1)in subsection (a),
			 by striking the company which uses the ingredients or;
			 and
			(2)by amending
			 subsection (b)(2) to read as follows:
				
					(2)The Secretary shall make any
				information provided under this section accessible to the public on the
				Internet not later than 48 hours after receipt by the
				Secretary.
					.
			
